DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13 and 17-21 are allowable. The restriction requirement species 1 figures 1-3c, as set forth in the Office action mailed on 06/01/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3, 6 and 18 directed to species 2-9 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 14-16 and 22
Allowable Subject Matter
1.	Claims 1-13 and 17-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein in a body of water, comprising: a coil assembly having an inner coil with an inner surface, an outer surface, an upper surface, and a lower surface, and an outer coil with an inner surface, an outer surface, an upper surface, and a lower surface; a core assembly including a core window and a core column of a magnetically-permeable material, the core column and the core window having inner side surfaces; and an expandable sealing member including an inner cavity that is fillable or evacuatable, the expandable sealing member positioned between: one or more inner side surfaces of the core column and an inner surface of the inner coil,the outer surface of the inner coil and the inner surface of the outer coil, and between the upper surface and lower surface of the inner coil and the outer coil and the inner side surfaces of the core window,
the inner cavity of the expandable sealing member filled with a compliant solid insulation material to seal a gap between the surfaces where the expandable sealing member is 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein in a body of water, the core-coil assembly comprising: a coil assembly including multiple coils, each of the multiple coils having outer peripheral surfaces; a core assembly including a core window and at least one core column of a magnetically- permeable material, the core window having inner side surfaces; and expandable sealing members each including an inner cavity that is fillable or evacuatable, the expandable sealing members inserted between: the outer peripheral surfaces of the multiple coils within the core window, and
the multiple coils and the inner side surfaces of the core window, the inner cavity of each of the expandable sealing members filled with a compliant solid insulation material to seal a gap between the surfaces where the expandable sealing member is positioned, so that during submerged operation of the dry-type transformer formation of an electrically conductive loop of water is inhibited in the sealed gap between the surfaces where the expandable sealing members are inserted as claimed in combination with the remaining limitations of independent claim 13.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein in a body of water, the core-coil assembly comprising: a core column; a first coil received about the core column and forming a gap; and an expandable sealing member including a cavity 
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein in a body of water, the core-coil assembly comprising: a core assembly of a magnetically-permeable material having a core window with an inner side surface; a coil assembly, a portion of which resides in the core window, the coil assembly including an end surface; and
an expandable sealing member positioned between the inner side surface of the core window and the end surface of the coil assembly the expandable sealing member including an inner cavity, the inner cavity of the expandable sealing member filled with a compliant solid insulation material to seal a gap between the surfaces where the expandable sealing member is positioned so that during submerged operation of the dry-type transformer formation of an electrically conductive loop of water is inhibited in the sealed gap between the surfaces where the expandable sealing member is positioned as claimed in combination with the remaining limitations of independent claim 21.
Claims 2-12 and 18-20 are allowed because each claim is directly or indirectly dependent of independent claims 1, 13, 17 or 21.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RONALD HINSON/Primary Examiner, Art Unit 2837